For the reasons assigned in the consolidated cases of Bea v. Russo and Douglas and Wife v. Russo, La. App., 21 So. 2d 530, it is ordered, adjudged and decreed that the judgment of the lower Court be and the same is hereby reversed, and judgment is rendered herein in favor of Penny Douglas (or Junion Douglas) for the use and benefit of his minor son, Will Douglas (or Junion Will Douglas), and against Tony Russo in the sum of $250, and in favor of Mrs. Penny Douglas and against Tony Russo in the sum of $400, with legal interest on both sums from date of judicial demand until paid. The defendant is to pay all costs in both Courts. *Page 633